Title: Conveyance to Isaac Moses, 21 July 1791
From: Hamilton, Alexander
To: Moses, Isaac


New York, July 21, 1791. “… that for and consideration of the sum of One thousand and eight hundred pounds current lawful money of New York to the said Alexander Hamilton and Elizabeth his wife in hand paid by the said Isaac Moses at or before the unsealing and delivery of these presents the receipt whereof is hereby acknowledged they have granted bargained sold aliened released and conveyed … unto the said Isaac Moses … All that certain lot of ground situate in the Dock Ward of the City of New York fronting Northerly to the Street commonly called Dock Street.…”
